t c memo united_states tax_court jonathan shafmaster and carol shafmaster petitioners v commissioner of internal revenue respondent docket no 7955-06l filed date james e higgins for petitioners carina j campobasso for respondent memorandum opinion gale judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction in his motion respondent contends that no notice_of_determination sufficient to confer jurisdiction on the court pursuant to sections and or was issued to petitioners petitioners filed a response a hearing was held and the parties filed supplemental briefs in support of their positions background at the time the petition was filed petitioner jonathan shafmaster mr shafmaster resided in new hampshire and petitioner carol shafmaster mrs shafmaster resided in maine this case arises out of respondent’s efforts to collect unpaid income taxes for petitioners’ and taxable years on date respondent filed notices of federal_tax_lien with respect to the outstanding and tax_liabilities of dollar_figure and on or about date respondent issued petitioners notices of federal_tax_lien filing petitioners filed a timely request for an appeals_office hearing in response thereto on date petitioners through their representative held extensive discussions with a settlement officer in respondent’s appeals_office over the next months in early date petitioners and respondent reached an agreement for respondent to file revised notices of lien to reflect reduced tax_liabilities and to enter into an installment_agreement which required mr shafmaster to pay the balance of unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the and liabilities over approximately years in connection therewith on date petitioners’ representative faxed to the settlement officer a form 433-d installment_agreement signed by mr shafmaster a summary notice_of_determination waiver of right to judicial review of a collection_due_process determination and waiver of suspension of levy action summary notice_of_determination signed by mr shafmaster and a cover letter the cover letter referred to the form 433-d and the summary notice_of_determination as follows the original documents are being sent to you for you to facilitate the execution of the installment_agreement it is not mr shafmaster’s intention to waive his right to judicial review or to be bound by the installment_agreement until he has had the opportunity to review the finalized documents and ensure that no changes have been made to their terms the record does not contain a copy of the summary notice_of_determination or of the form 433-d that is countersigned by an internal_revenue_service irs representative however the forms certificate of assessments payments and other specified matters for petitioners’ and taxable years contain legal suit no longer pending entries dated date the copy of the summary notice_of_determination signed by mr shafmaster states i waive my right under sec_6320 and sec_6330 to seek judicial review within days of an appeals notice_of_determination the form 433-d faxed to respondent stated that mr shafmaster would make an initial payment of dollar_figure to respondent on date and monthly payments of dollar_figure thereafter until the liabilities were paid in full the form 433-d further stated that mr shafmaster would make payments of dollar_figure on date and date followed by payments of dollar_figure on date and date respondent received an initial payment of dollar_figure from mr shafmaster on date and received monthly payments of dollar_figure from mr shafmaster starting in date respondent also received a dollar_figure payment from mr shafmaster on date and a dollar_figure payment from mr shafmaster on date all of the foregoing payments were credited against petitioners’ outstanding liabilities for and on date respondent sent petitioners a notice of additional federal_tax_lien filing with respect to their income_tax liabilities for and additional nftl which reduced the unpaid balance due for each year on date petitioners submitted a request for a hearing in response thereto on date the settlement officer who had held discussions with petitioners in connection with their date hearing request sent petitioners a letter hearing rejection letter advising that a hearing had previously been conducted with respect to and and that he was forwarding the current request to the local irs compliance office for further disposition thereafter petitioners filed a petition with the court seeking review under sec_6320 and sec_6330 discussion respondent maintains that we lack jurisdiction because the hearing rejection letter was not a notice_of_determination sufficient to confer jurisdiction on this court petitioners argue that they were entitled to a hearing with respect to the additional nftl and that the hearing rejection letter was in effect a determination for purposes of invoking this court’s jurisdiction in the alternative petitioners contend that no effective notice_of_determination was issued to them as a result of their hearing request of date and that the hearing rejection letter was therefore the long-delayed notice_of_determination with respect to the date hearing request the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b in the absence of either this court lacks jurisdiction petitioners filed their petition for review within days of the issuance of the hearing rejection letter therefore the issue we must decide is whether that letter constitutes a determination for purposes of conferring jurisdiction on this court a taxpayer generally is entitled to only one hearing with respect to the type of tax and taxable_period to which the tax covered by a notice_of_federal_tax_lien filing relates sec_6320 sec_301_6320-1 and proced admin regs see also 126_tc_183 thus if petitioners received a hearing as a result of their date request in response to which a valid notice_of_determination was issued respondent’s settlement officer acted properly when he effectively refused them another hearing in connection with the additional nftl see sec_301_6320-1 and proced admin regs and his hearing rejection letter could not constitute a basis for jurisdiction moreover if the summary notice_of_determination was fully executed petitioners waived their right to judicial review under sec_6320 and sec_6330 see smith v commissioner tcmemo_2007_221 n citing 117_tc_324 respondent is unable to produce a copy of the summary notice_of_determination countersigned by an irs representative as a result petitioners contend that no notice_of_determination was issued in and therefore no determination with respect to their date hearing request was made until the hearing rejection letter cf 119_tc_252 where the appeals_office issued a decision letter on the mistaken assumption that the hearing request was untimely the decision letter was a determination sufficient for jurisdiction under sec_6330 respondent relies on the presumption of official regularity to establish that a fully executed summary notice_of_determination was completed the presumption of official regularity supports the official acts of public officers including irs personnel and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties 272_us_1 92_tc_729 affd without published opinion 935_f2d_1282 3d cir however the presumption does not apply where the taxpayer introduces specific evidence to rebut the presumption see pietanza v commissioner supra respondent has proffered the settlement officer’s case activity records which contain notations to the effect that the settlement officer received a faxed copy of the summary notice_of_determination and the installment_agreement on date that final versions of the foregoing were received from petitioners’ representative on date and that after closing documents were prepared the final versions were given to the settlement officer’s appeals team manager for signature consistent with the foregoing the forms for petitioners’ and taxable years proffered by respondent each contain an date entry days after the receipt of final documents recorded in the case activity records entitled legal suit no longer pending indicating that the hearing proceeding had been resolved entries in forms are also presumptively correct in the absence of evidence to the contrary 961_f2d_1 1st cir the only rebuttal evidence petitioners proffered is an affidavit of their then counsel to the effect that he was unable to locate in his files a copy of the fully executed summary notice_of_determination this is insufficient petitioners also make the near-specious argument that respondent’s loss of a portion of their records is itself an continued of greatest significance petitioners’ own actions strongly corroborate respondent’s records and belie their claim that the summary notice_of_determination was never fully executed fourteen days after the forms record that the hearing proceeding for and had been concluded mr shafmaster made a payment to respondent of dollar_figure--as provided in the installment_agreement that was integral to the parties’ execution of the summary notice_of_determination mr shafmaster thereafter made monthly payments of dollar_figure in accordance with the installment agreement’s terms as well as lump-sum payments of dollar_figure and dollar_figure with respect to the and liabilities in the cover letter accompanying their submission of the summary notice_of_determination and the installment_agreement signed by mr shafmaster counsel for the shafmasters was careful to condition mr shafmaster’s agreement to both the summary determination and the installment terms upon his opportunity to review the finalized documents having so continued irregular event which causes respondent to lose the benefit of the presumption of official regularity we disagree the absence of documents is not an irregularity that tends to rebut the presumption rather it is the absence of documents that typically gives rise to use of the presumption see eg r h stea291_us_54 724_f2d_808 9th cir 530_f2d_781 8th cir this amount exceeded the payments called for in the form 433-d the record offers no explanation for the discrepancy carefully delineated his rights we find it virtually inconceivable that mr shafmaster would then have made a dollar_figure payment under the installment_agreement some weeks later without having been provided finalized ie fully executed documentation of the installment_agreement and the summary notice_of_determination the same can be said of the monthly dollar_figure payments that commenced in date in short in addition to the presumption of official regularity other substantial evidence strongly corroborates the conclusion that the summary notice_of_determination was executed we so find because petitioners received a hearing and a notice_of_determination with respect to the notices of federal_tax_lien issued to them in date for and they are not entitled to another hearing with respect to the same years even though a subsequent notice of lien filing ie the additional nftl was issued to them see sec_6320 sec_301_6320-1 and proced admin regs see inv research associates t c pincite where taxpayer chose not to request a hearing with respect to first notice of lien it was not entitled to a hearing with respect to the filing of another lien with respect to the same tax periods sec_301_6320-1 and proced admin regs specifically upheld as reasonable exercise of regulatory authority further petitioners waived their right to judicial review in the summary notice_of_determination the settlement officer’s effective refusal to grant them a hearing concerning the additional nftl in the hearing rejection letter was therefore proper and the letter does not provide a basis for invoking this court’s jurisdiction because petitioners did not timely petition the court with respect to a valid notice_of_determination we lack jurisdiction we shall therefore grant respondent’s motion to reflect the foregoing an order dismissing this case for lack of jurisdiction will be entered petitioners’ reliance on 119_tc_252 is misplaced craig involved a decision letter issued by the appeals_office on the mistaken assumption that the taxpayer’s hearing request was untimely here the settlement officer’s letter refusing a hearing was based on the correct premise that petitioners were not entitled to one
